In a guardianship proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Dutchess County (Forman, J.), dated January 12, 2004, as granted the petition, awarded the petitioner guardianship of the subject child, and directed that her visitation with the subject child be supervised.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly awarded guardianship of the subject child to the petitioner (see Matter of Alexander N., 5 AD3d 776 [2004]; Matter of Bogdan v Bogdan, 291 AD2d 909 [2002]; Skidelsky v Skidelsky, 279 AD2d 356 [2001]; Matter of Porter v Burgey, 266 AD2d 552, 553 [1999]; Matter of Davis v Davis, 265 AD2d 552, 553 [1999]; Matter of Vangas v Ladas, 259 AD2d 755, 755-756 [1999]).
The mother’s remaining contentions are without merit. Schmidt, J.P., Krausman, Rivera and Fisher, JJ., concur.